                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 MICHAEL WARD,

                        Plaintiff,

         v.                                             CAUSE NO. 3:19-CV-340 DRL-MGG

 WARDEN,

                        Defendant.

                                     OPINION AND ORDER

       Mr. Michael Ward, a prisoner without a lawyer, was granted leave to proceed against the

Indiana State Prison Warden in his official capacity for injunctive relief to provide him adequate

protection from “Little Johnny” Moore and his associates under the Eighth Amendment. ECF 7. The

Warden was ordered to respond to Mr. Ward’s allegations by filing an affidavit explaining how Mr.

Ward was being housed to ensure his safety. Id. The same day the Warden filed his affidavit—which

confirmed that Mr. Ward is being housed in D-cell, a restrictive housing unit with various security

measures in place—Mr. Ward wrote a letter to the court alleging that he was in danger despite his

current housing placement. ECF 10, 13. The court directed that a copy of Mr. Ward’s letter be sent

to the Warden but noted that Mr. Ward’s vague allegations did not add to the substance of his

underlying claim. ECF 18.

       Mr. Ward has now responded directly to the Warden’s affidavit. ECF 17. He again alleges that

the Warden has done “nothing to try to keep [him] safe,” and he reasserts that he is in danger. Id. at

1–2. He claims that some inmates from the general population work in the restrictive housing units.

ECF 17-1 at 9. He claims that those workers can walk around D-cell without restraints and that a

“known gang member” brings him his food. ECF 17 at 2. He also alleges that other inmates housed

in D-cell have been stabbed or “burned up” in the past eighteen months because offenders are able
to slip out of their restraints while being moved. ECF 17-1 at 9. And, he points out that he has notified

prison officials of his fears on various occasions via informal requests, protective custody requests,

grievances, and classification appeals. Id. at 1, 9, 19.

        While ostensibly more detailed, Mr. Ward’s response to the Warden’s affidavit essentially

rehashes prior allegations and those addressed. It remains undisputed that Mr. Ward is being housed

in restrictive custody with various safety measures in place. It also remains undisputed that Mr. Ward

and Mr. Moore will be kept separated during the pendency of the Warden’s newly launched internal

investigation. Importantly, Mr. Ward admits that he met with personnel from internal investigations

on August 5, 2019, and he was asked to provide them with additional information about his concerns.

See ECF 17-1 at 2. According to Mr. Ward, the internal investigations team is aware that Mr. Moore

has allegedly placed a price on his head. Id.

        Although Mr. Ward maintains that the safety measures described in the Warden’s affidavit are

not foolproof and that he has been threatened by unnamed gang members associated with Mr. Moore

since being placed in D-cell, he has not identified any additional specific, tangible threats that would

serve to expand the scope of this lawsuit or change its procedural posture at this point. See generally

Wilson v. Ryker, 451 Fed. Appx. 588, 589–90 (7th Cir. 2011); see also Riccardo v. Rausch, 375 F.3d 521,

525 (7th Cir. 2004) (“Inmates get [imprisoned] by violent acts, and many prisoners have a propensity

to commit more. . . . All that can be expected is that guards act responsibly under the circumstances

that confront them.”). As acknowledged by Mr. Ward, his allegations are in the process of being

addressed by the Warden’s internal investigation, and he will be held in restrictive custody until that

investigation is complete.

        Finally, although it is clear that what Mr. Ward seeks is a transfer out of the Indiana State

Prison, he is reminded that he is not entitled to dictate how the Warden’s constitutional obligation to

protect him is carried out. See Westefer v. Neal, 682 F.3d 679, 683 (7th Cir. 2012). Prison officials are



                                                      2
“accorded wide-ranging deference” with regard to prison administration, including issues related to

“prophylactic or preventive” security measures. Whitley v. Albers, 475 U.S. 312, 321–22 (1986) (citation

omitted). Thus, in the event permanent injunctive relief is ultimately granted in this case, it would

likely be limited in scope.

        As it stands, the case will proceed on the claim for injunctive relief described in the court’s

screening order. ECF 7. However, in an abundance of caution, the court will again direct that the

Warden be sent a copy of this order and Mr. Ward’s most recent filing so that reasonable and adequate

measures are ensured for Mr. Ward’s safety.

        For these reasons, the court DIRECTS the clerk to send a copy of this order and the response

filed by Mr. Michael Ward (ECF 17) to the Warden of the Indiana State Prison.

        SO ORDERED.

        August 23, 2019                                s/ Damon R. Leichty
                                                       Judge, United States District Court




                                                   3
